Exhibit 10.38

CONFIDENTIAL TREATMENT REQUESTED FOR PORTIONS OF THIS DOCUMENT. PORTIONS FOR
WHICH CONFIDENTIAL TREATMENT IS REQUESTED HAVE BEEN MARKED WITH THREE ASTERISKS
[***] AND A FOOTNOTE INDICATING "CONFIDENTIAL TREATMENT REQUESTED". MATERIAL
OMITTED HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

FRAMEWORK AGREEMENT


PARTIES


GLOBAL EAGLE ENTERTAINMENT INC. (“Customer”), a Delaware corporation with
offices located at 4353 Park Terrace Drive, Suite 100, Westlake Village, CA
91361, and


NEW SKIES SATELLITES B.V. (“SES”), a company with offices located at
Rooseveltplantsoen 4, 2517 KR, The Hague, The Netherlands


(Customer and SES, each a “Party” and collectively the “Parties”).


WHEREAS


The Parties are in discussions to enter into a Master Services Agreement
(“MSA”), a service order *** for space segment capacity on *** and a service
order *** for space segment capacity on ***; and


The Parties wish to set out the terms and conditions for a commercial framework
of the provision of the space segment capacity (hereafter referred to as
“Capacity”), to be implemented in the MSA, the *** and the *** to be signed by
the Parties on the same date hereof or no later than 30 October 2014, as well as
other service orders (“SO(s)”) as may be identified by the Parties.


NOW THEREFORE, it is hereby agreed as follows:


1. TERM


The term of this Framework Agreement will commence as of the last signature date
set forth below and end on the *** (the “Term”), subject to the terms and
conditions set forth herein. ***


2. PRE PAYMENT AND SECURITY


***


3. SERVICE COMMITMENTS


(a) Agreements. The Parties hereby agree that they shall enter into the
following agreements:


***


*** the provision of all Capacity and related facilities is subject to the
execution of a SO or amendments or renewals thereto by the Parties and the
procedures for acquiring Capacity as described in this Framework Agreement.



*** Confidential treatment requested.




--------------------------------------------------------------------------------



(b) Service Forecasting and Ordering Procedures.


(i) Capture Team. Within five (5) Days of the execution of this Framework
Agreement, each Party shall designate a commercial contact, a technical contact,
and a program administration contact to be part of a capture team (the “Capture
Team”) which will be responsible for coordination of capacity availability and
ordering forecasts and analysis. Either Party may change its designated members
of the foregoing Capture Team upon notice to the other Party. The designated
members of the Capture Team are members of the senior staff of such Party or
such other staff members with the access to appropriate information to provide
good faith input as part of the Capture Team meetings. The Capture Team shall
meet *** or as otherwise agreed by the Parties. The Capture Team shall have the
authority and responsibility for coordinating the operating relationship between
the Parties pursuant to this Framework Agreement and shall have specific
responsibility for coordinating *** The Capture Team shall agree upon reasonable
and appropriate information sharing required to accomplish the foregoing
responsibilities; provided that, as part of each regularly scheduled Capture
Team meeting, the Parties shall prepare a report comprising the information set
forth on Schedule 1 hereto.


(ii) Capacity Ordering. *** Customer’s ability to order capacity shall be
subject to *** provided that SES agrees to make good faith efforts to
accommodate Customer’s requests for capacity with existing available capacity
and capacity which may become available at a later date *** Each of Customer and
SES agree to follow the capacity ordering procedures set forth on Schedule 1;
provided that the Capture Team may agree to follow alternative procedures if the
Parties mutually agree such procedures provide for more efficient and effective
ordering of capacity.


(c) Bandwidth and Rates. Capacity ordered by Customer during the Term shall be
in the following categories and at the following rates:


***


(d) Minimum Capacity Commitment. ***


(e) Teleport Services. *** SES may provide teleport services under a SO through
*** (the “Teleport(s)”). SES may provide teleport services through the
Teleport(s) at a rate of *** In the event that Customer requests and SES agrees
to provide colocation services, SES may provide colocation services under a SO
at the Teleport for Customer’s hub equipment at a rate of *** Teleport services,
including colocation, are subject to availability (as determined by SES in its
sole discretion) of related facilities at the time of execution of the relevant
SO. Services through other teleports (i.e., not through Teleport(s)) will be
evaluated on a case-by-case basis. SES shall not unreasonably refuse Customer’s
requests for teleport services.


4. PORTABILITY AND RIGHT TO REDUCE CAPACITY


(a) Portability Option. During the Term, Customer shall have the option to port
capacity between *** subject to the following conditions: ***


***


5. EXCLUSIVITY


Pursuant to Customer's request, the Parties agree that, throughout the Term,
Customer shall procure from SES its capacity requirements as follows:

*** Confidential treatment requested.




--------------------------------------------------------------------------------





***


Customer understands and agrees that all capacity is subject to availability of
capacity and related facilities at the time of execution of SO(s) by the
Parties. *** SES agrees to make commercially reasonable efforts to satisfy
Customer's capacity requirements, including through third party providers.
Except as provided above, in the event SES is not able to provide capacity
requested by Customer from the SES fleet, SES may obtain such capacity from
third party providers; provided that ***


Notwithstanding the foregoing, Customer may procure such capacity directly from
third party providers in the event that:


***


The Parties agree that SES shall have no obligation to provide and Customer
shall have no obligation to take capacity through third party providers except
under a fully executed SO. ***


6. THIRD PARTY PROVIDERS


(a) Credits/Rebate. Customer may procure capacity on the SES fleet through a
third party provider, in accordance with Section 5 above, *** In such event,
prior to Customer and SES agreeing on Customer initiating any such third party
request, the Parties shall agree on the associated economics of any credit
provisions, which may be ***


(b) Portability. In the event Customer procures capacity on the SES fleet
through a third party provider, in accordance with Section 5 above, during the
Term, such third party provider, at Customer’s direction, shall have the right
to port such capacity on the same basis Customer has under the Portability
Option in Subsection 4(a) above.


(c) Assignment. In addition to any rights of Customer to transfer its rights and
obligations under any Agreement pursuant to Subsection 11(h) of the MSA,
Customer may assign *** in whole, but not in part, provided that: ***


7. TERMINATION


In the event of termination of *** pursuant to a termination right under either
the *** of the *** and the *** then either Party may terminate this Framework
Agreement *** written notice to the other Party.


Termination of this Framework Agreement will not affect the validity of any SOs
executed by the Parties prior to such termination, including the *** and the ***


8. CONDITIONS


This Framework Agreement is contingent upon the satisfaction of the following
conditions:


(a) (i) the approval by the SES S.A. Board of Directors no later than *** of ***
the Services to Customer (as represented in Attachment A to the *** and the
***), and (ii) *** failing which this Framework Agreement shall be void ab
initio and the Parties shall have no further obligations or liabilities to each
other under this Framework Agreement. ***

*** Confidential treatment requested.




--------------------------------------------------------------------------------





(b) the Parties’ execution of *** and the *** by ***


9. LICENSES


Customer will be responsible for obtaining all applicable governmental and
regulatory authorizations to enable Customer to utilize the Capacity over the
designated region of service. As part of the Capture Team meetings, regulatory
issues shall be discussed in the selection, utilization and portability of
Capacity and SES agrees to provide Customer reasonably requested information
necessary to enable Customer to seek AMSS and similar authorization to operate
Customer’s service over a particular jurisdiction.


10. OTHER TERMS AND CONDITIONS


(a) Confidentiality. The Parties agree that the content of this Framework
Agreement is confidential, contains information which is proprietary to SES and
Customer, and is subject to the Proprietary Information Agreement between the
Parties dated *** (the “PIA”), except that the termination date of the PIA as
set forth in Section (7) of the PIA shall not apply.


(b) Publicity/Regulatory Disclosures. Any press release that either Party
intends to do in order to announce this Framework Agreement is subject to review
and approval by the other Party, such approval not to be unreasonably withheld,
conditioned or delayed. In addition, notwithstanding the terms of the PIA,
disclosure by a Party pursuant to law, judicial order, governmental regulation,
securities laws or regulations, or rules of a recognized stock exchange is
permitted, provided that the disclosing Party gives reasonable advance notice to
the other Party of such disclosure and cooperates with the other Party in
endeavoring to obtain limitations on disclosures (including protective orders)
as requested by the disclosing Party and, in the case of required disclosures
under securities laws or regulations, or rules of a recognized stock exchange,
the disclosing Party coordinates with the other Party prior to disclosure and
any such required disclosures shall be done in good faith utilizing of all
opportunities to minimize such disclosure and/or redacting of key competitive
terms.


(c) Expenses. Each Party shall bear its own costs and expenses incurred by it in
negotiating and preparing this Framework Agreement, *** any other the SO(s), and
***


(d) Governing Law & Jurisdiction. This Framework Agreement shall be construed in
accordance with the laws of New York without regard to its conflicts of laws
provisions and the courts of New York shall have exclusive jurisdiction over any
disputes that may arise in connection with this Framework Agreement.


(e) No Liability. NO EVENT SHALL EITHER PARTY BE LIABLE FOR ANY INDIRECT,
CONSEQUENTIAL, PUNITIVE, SPECIAL OR OTHER SIMILAR DAMAGES (WHETHER IN CONTRACT,
TORT (INCLUDING NEGLIGENCE), STRICT LIABILITY OR UNDER ANY OTHER THEORY OF
LIABILITY), INCLUDING BUT NOT LIMITED TO LOSS OF ACTUAL OR ANTICIPATED REVENUES
OR PROFITS, LOSS OF BUSINESS, CUSTOMERS OR GOOD WILL. This section does not
modify the limitations applicable to breaches of the PIA, which are governed by
the PIA.


(f) No Third Party Rights; No Fiduciary Relationship. Nothing contained in this
Framework Agreement shall be deemed or construed by the Parties or by any third
party to create any rights, obligations or interests in third parties, or to
create the relationship of principal and agent, partnership or joint venture or
any other fiduciary relationship or association between the Parties.



*** Confidential treatment requested.




--------------------------------------------------------------------------------



(g) Non-Waiver of Breach. The waiver by either Party of a breach of, or a
default under, any of the provisions of this Framework Agreement, or the failure
of either Party on one or more occasions to enforce any of the provisions of
this Framework Agreement or to exercise any right or privilege in under this
Framework Agreement, will not be construed as a waiver of any subsequent breach
or default of a similar nature or as a waiver of any such provision, right, or
privilege under this Framework Agreement.


(h) Notices. All notices and other communications from one Party to the other
Party will be in writing, in English, and hand-delivered or sent by courier
service, facsimile transmission or email attachment to the other Party at the
address stated in the preamble. A Party may change its notice receipt
information on notice to the other Party.


(i) Severability. If any provisions of this Framework Agreement are invalid,
illegal or unenforceable in any respect under applicable law, then the validity,
legality and enforceability of the remaining provisions will not in any way be
affected or impaired, and the invalid provision will be replaced by a valid
provision that comes closest to the intent of the Parties.


(j) Counterparts. This Framework Agreement may be executed in several
counterparts, each of which will be deemed an original, and all such
counterparts will constitute one and the same instrument.


(k) Definitions. Each capitalized term used in this Framework Agreement that is
not otherwise defined in this Framework Agreement shall have the meaning as
defined in the *** or SO.


In Witness Whereof, the Parties have caused this Framework Agreement to be
executed as of the date of last signature below.
GLOBAL EAGLE ENTERTAINMENT, INC.






NEW SKIES SATELLITES B.V.


By: /s/ Aditya Chatterjee
By: U. Bouwsma


Name: Aditya Chatterjee


Name: /s/ U. Bouwsma


Title: CTO


Title: Director


Date: October 24, 2014


Date: October 28, 2014
 
 
 
By: /s/ Gerson Souto


 
Name: Gerson Souto


 
Title: Director


 
Date: October 28, 2014


*** Confidential treatment requested.




--------------------------------------------------------------------------------







Annex A: Capacity


*** 
Schedule 1


Capture Team Information


Customer Forecast Items.


Customer will provide periodic reports to include the following:


*** 


SES Forecast Items.


SES will provide periodic bandwidth reports highlighting the available
capacities as related to the bandwidth forecasts provided by Customer. These
reports will include the following:


***


SES and Customer shall exchange the necessary technical information, on an
ongoing basis, to best verify the usability of the potential capacity identified
by SES for the demand above, including, without limitation, taking into account
***


Notwithstanding the foregoing and without prejudice to the Ordering Procedures
below, Customer may make *** SES shall respond to all such requests ***


Ordering procedures


Request: Based on information provided in the context of the Capture Team,
Customer shall make requests for Capacity from time to time, including, as
applicable, expected variances in duration, scheduled increases/decreases in
need, ground earth station information and desired mitigation items in the event
of a delay or failure and other terms.


Acknowledgment: SES shall acknowledge receipt of such request within ***


Discussion: In the event any aspect of the request is unclear, SES shall cause
its Capture Team members to contact Customer’s Capture Team members and engage
in question/answer period ***


Response: SES shall provide a response within ***


Service Order Negotiation: In the event SES is able to provide the requested
Capacity, Customer and SES shall then enter into SO negotiations.

*** Confidential treatment requested.


